The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 17, 2014

                                   No. 04-14-00242-CR

                                    Rudy MENDEZ,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2880
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due November 14, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court